

EXHIBIT 10.1


TOLLING AND FORBEARANCE AGREEMENT




This Tolling and Forbearance Agreement (the "Agreement"), made as of this 13th
day of August, 2012 (the "Effective Date"), is between the Pension Benefit
Guaranty Corporation ("PBGC") and AMREP Corporation (the "Employer").


Recitals


The PBGC is a wholly owned United States Government corporation and an agency of
the United States that administers the pension plan insurance program
established under Title IV of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), 29 U.S.C. §§ 1301-1461 (2006 & Supp. IV 2010).


The Employer is an Oklahoma corporation and the sponsor of the Retirement Plan
For Employees of AMREP Corporation (the "Plan").


The Plan is a defined benefit pension plan within the meaning of 29 U.S.C. §
1002(35), and the Plan is covered by the plan termination insurance program
established under 29 U.S.C. § 1321(a).


Section 4062(e) of ERISA, 29 U.S.C. § 1362(e), provides that if an employer
ceases operations at a facility and as a result more than 20% of a plan's
participants are separated from employment, then the provisions of 29 U.S.C.
§§1363, 1364, 1365 shall apply.


The Employer admits that (a) on April 21, 2010 (the "First Event Date"), it
ceased operations, within the meaning of 29 U.S.C. § 1362(e), at its facility
located in Louisville, Colorado and, as a result of such cessation, more than
20% of the Plan's participants were separated from employment (the "First
Cessation of Operations"); (b) on January 31, 2011 (the "Second Event Date"), it
ceased operations, within the meaning of 29 U.S.C. § 1362(e), at its facility
located in Mount Morris, Illinois and, as a result of such cessation, more than
20% of the Plan's participants were separated from employment (the "Second
Cessation of Operations", and collectively with the First Cessation of
Operations, the "Cessations of Operations"); and (c) it is liable to PBGC under
29 U.S.C. §§1362(e), 1363 on account of the Cessations of Operations in the
cumulative amount of $11,688,437 (the "Liability").


The Employer asserts that it does not have sufficient funds to pay the full
amount of the Liability at this time.


The parties have therefore concluded that it would be mutually beneficial for
PBGC to forbear from immediately seeking to enforce the provisions of 29 U.S.C.
§§ 1362(e), 1363 with respect to the Cessations of Operations, and for the
parties to agree to toll the running of the 5-year period provided in 29 U.S.C.
§ 1363(c)(2), (c)(3), on the terms and conditions agreed to below.


 
 
 
 
 
 
Accordingly, in consideration of PBGC's forbearance, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1. The preamble and recitals set forth above constitute an integral part of this
Agreement and are incorporated by this reference with the same force and effect
as if set forth herein as agreements of the parties.


2. In addition to making all minimum funding contributions to the Plan required
under 26 U.S.C. §§ 412 and 430 (including 26 U.S.C. § 430(j)(3)) for each plan
year for which any Additional Contribution (as defined below) is made (all such
minimum funding contributions, collectively, the "Required Contributions"), the
Employer (a) shall make a cash contribution to the Plan in the amount of $3
million (the "Mandatory Additional Contribution") within ten days after the
Effective Date, and (b) may, at its sole discretion at any time, make one or
more further cash contributions to the Plan ("Optional Additional
Contributions", and collectively with the Mandatory Additional Contribution, the
"Additional Contributions").


3. The Employer shall not at any time elect under 26 U.S.C. § 430(f)(6)(B) to
create or increase the Plan's prefunding balance (as defined in 26 U.S.C. §
430(f)(6)) (the "Prefunding Balance") by using (a) all or any portion of any
Additional Contributions, or (b) all or any portion of any excess described in
26 U.S.C. § 430(f)(6)(B) that is directly or indirectly attributable to any
Additional Contributions. The Employer's obligation not to make such an election
with respect to any Additional Contributions is continuing and will survive
termination of this Agreement. The Employer agrees that in the event that it
makes an election prohibited under this Section 3, it will be liable to PBGC in
the amount so elected, such liability will be immediately due and payable upon
such election without notice or demand, and any sums collected on account of any
such liability shall be deposited by PBGC in the trust of the Plan. Any such
liability will be in addition to all other obligations of the Employer under
this Agreement.


4. If the Plan is merged into or consolidated with another plan, or another plan
is merged into or consolidated with the Plan, this Agreement will apply to the
plan that results from such a merger or consolidation and to each plan in a
series of such mergers or consolidations (each, a "Merged Plan") until this
Agreement terminates.


5. In the event of any spinoff or transfer of assets or liabilities of the Plan
or Merged Plan to another plan, this Agreement will continue to apply to the
Plan or Merged Plan and will also apply to any plan to which the assets or
liabilities of the Plan or such Merged Plan are so transferred until this
Agreement terminates. As soon as practicable before such spinoff or transfer,
the Employer shall agree to any modifications to this Agreement that PBGC
reasonably requests to ensure the continued fair and reasonable application of
this Agreement.


6. The Employer's obligations under this Agreement will not be affected by any
change in the Plan's contributing sponsor or membership of the contributing
sponsor's controlled group, as those terms are defined in Title IV of ERISA, and
as soon as practicable
 
 
-2-
 
 
before any change in the Plan's contributing sponsor, the Employer shall agree
to any modifications to this Agreement that PBGC reasonably requests to ensure
the continued fair and reasonable application of this Agreement. Nothing in this
Agreement will affect PBGC's ability to exercise any right, seek any remedy, or
enforce any provision under Title IV of ERISA or other applicable law in
connection with any contemplated or consummated transaction associated with any
change in the Plan's contributing sponsor or membership of the contributing
sponsor's controlled group.


7. Unless the Employer materially breaches this Agreement, PBGC shall forbear
from taking any action against the Employer to enforce 29 U.S.C. §§ 1362(e),
1363 on account of the Cessations of Operations until 12 months after the
Effective Date (the "Forbearance Period").


8. With respect to each Cessation of Operations, the running of the termination
period provided in 29 U.S.C. § 1363(c)(2), (c)(3) is tolled for the duration of
the Forbearance Period. The Employer shall not assert or rely on the termination
period provided in 29 U.S.C. § 1363(c)(2), (c)(3), as a defense against PBGC's
enforcement of 29 U.S.C. §§ 1362(e), 1363 against it with respect to any
Cessation of Operations so long as such enforcement occurs on or before the last
day of such termination period, as tolled by this Agreement (the period of such
tolling, the "Tolled Period").


9. Each Additional Contribution made by the Employer will have the effect of
reducing dollar for dollar the Liability then outstanding, and will first be
applied towards the Liability on account of the First Cessation of Operations.
During the Forbearance Period, the Employer may engage in negotiations with PBGC
to resolve the remaining Liability owed.


10. During the Forbearance Period, in addition to any other requirements for the
provision of notices and information under this Agreement, ERISA, the
regulations under ERISA, or other federal law, the Employer shall provide PBGC
with all of the following:


(a)  
(1) A written statement and documentary evidence of the amount and date of each
Additional Contribution made to the Plan, within ten business days after each
such contribution; (2) written notice of any failure to timely make the
Mandatory Additional Contribution or any Required Contribution, within ten
calendar days after the date such missed contribution became due and payable;
and (3) a copy of any election made under 26 U.S.C. § 430(f)(3) in lieu of any
Required Contribution, within ten business days after such election.



(b)  
Written notice of the Employer's default on any loan covenants within five days
of such default.



(c)  
Copies of all Internal Revenue Service ("IRS") Forms 5310-A within ten business
days after the date filed with the IRS for all plan mergers or consolidations,
spinoffs, or transfers of plan assets or liabilities to another plan that
involve the Plan and for which the filing of a Form 5310-A is required. In the
event that any such required Form 5310-A will not be timely filed with the IRS,
the Employer shall notify PBGC at least 30 days before any such plan merger or
consolidation, spinoff, or transfer.

 
 
 
-3-
 
 
 
11. If by the expiration of the Forbearance Period, the Liability has neither
been (a) paid in full by Additional Contributions, nor (b) adequately secured by
collateral acceptable to PBGC, then (x) the Employer shall, within ten business
days after such expiration (the "Tenth Business Day"), either (1) provide a
letter of credit from a bank acceptable to PBGC for 110% of the Liability then
outstanding or unsecured, to be renewed yearly for five years from the
expiration of the Forbearance Period or until payment in full of the Liability,
if earlier; or (2) establish a cash escrow with an independent escrow agent
acceptable to PBGC for 100% of the Liability then outstanding or unsecured, to
be held for five years from the expiration of the Forbearance Period or until
payment in full of the Liability, if earlier, or (y) the Employer shall pay the
remaining Liability to the Plan on a quarterly basis in equal installments over
a period of no more than five years from the expiration of the Forbearance
Period, with such payments to be secured on or before the Tenth Business Day
with collateral acceptable to PBGC, to be made in addition to the Required
Contributions, and may not be the subject of any election under 26 U.S.C. §
430(f)(6)(B). In the case of either (x) or (y), the Tolled Period is extended by
the period beginning on the date of expiration of the Forbearance Period and
ending on the earlier of the date on which the Employer has paid the remaining
Liability to the Plan and the fifth anniversary of the expiration of the
Forbearance Period. Notwithstanding the foregoing, the letter of credit referred
to in clause (x)(1) above, and the cash escrow referred to in clause (x)(2)
above, may be reduced proportionately to reflect reductions in the amount of the
Liability outstanding from time to time to the extent of any cash contributions
to the Plan made after the expiration of the Forbearance Period in excess of
minimum funding requirements under 26 U.S.C. §§ 412 and 430 (including 26 U.S.C.
§ 430(j)(3)) for which no election under 26 U.S.C. § 430(f)(6)(B) has been made.


12. All notices and other communications required or permitted under this
Agreement to any party must be in writing and must be personally delivered or
sent by facsimile or pre-paid recognized overnight delivery service with
confirmed receipt, and will be deemed to be given for purposes of this Agreement
on the date the writing is received by the intended recipient. Unless otherwise
specified in a notice sent or delivered by PBGC or Employer in accordance with
the foregoing provisions, all such notices and other communications must be
addressed to the parties as indicated below:


To the Employer:                                              Mr. Peter M. Pizza
Chief Financial Officer
AMREP Corporation
300 Alexander Park, Suite 204Princeton, NJ 08540
Telephone: (609) 716-8210Facsimile: (609) 716-8255
 
 
-4-
 
 
To PBGC:                                                        Director
Corporate Finance and Restructuring Department
                                                                    Pension
Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
Telephone: (202) 326-4070
Facsimile: (202) 842-2643


13. The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party hereto. Nor shall any rule of
construction that favors a non-draftsman be applied.


14. This Agreement contains the complete and exclusive statement of the
agreement and understanding by and among the parties and supersedes all prior
agreements, understandings, commitments, representations, communications, and
proposals, oral or written, between the parties relating to the subject matter
hereof.


15. This Agreement may not be amended, modified, or supplemented except by an
instrument in writing executed by all parties hereto.


16. This Agreement shall terminate at such time as the Liability has been paid
in full.


17. In this Agreement, unless specifically otherwise provided or the context
otherwise requires, the singular includes the plural and the plural the
singular; the word "or" shall be deemed to include "and/or", the words
"including", "includes" and "include" shall be deemed to be followed by the
words "without limitation"; and references to sections or subsections are to
those of this Agreement. Headings in this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose. A reference to any statute will be deemed also to refer to all
rules and regulations promulgated under the statute, unless the context requires
otherwise.
 
            18. Each undersigned representative of a party represents and
warrants that he or she is fully authorized to enter into this Agreement on such
party's behalf and to legally bind such party to all of its terms and
conditions.
 
            19. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile or emailed PDF file (to ineedleman@amrepcorp.com for the
Employer; to Hansen.Courtney@pbgc.gov for PBGC) will be equally as effective as
delivery of an original executed counterpart of this Agreement.


 
-5-
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement below.




PENSION BENEFIT GUARANTY CORPORATION


By:    /s/ Jennifer Messina                                      


Name:  Jennifer Messina


Title:  Acting Director – Corp. Finance & Restructuring Group




AMREP Corporation


By:      /s/ Irving Needleman                                   


Name:  Irving Needleman


Title:  Vice President and General Counsel



 
 
-6-